            Case 1:06-cr-00357-KMW Document 434 Filed 12/14/20 Page 1 of 5

                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
--------------------------------------------------------X      DOC #: __________________
                                                               DATE FILED: ___12/14/2020_________
UNITED STATES OF AMERICA

                   -against-
                                                                          06-CR-357 (KMW)
IRVING STITSKY,                                                 AMENDED1 OPINION & ORDER
                                    Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

          Defendant Irving Stitsky has moved for a reduction in sentence pursuant to the federal

compassionate release statute, 18 U.S.C. § 3582(c)(1)(A). (ECF No. 422.)                    The Government

opposes Stitsky’s motion.         (ECF Nos. 425, 427.)        For the reasons set forth below, Stitsky’s

motion is DENIED.

                                                    BACKGROUND

          On March 27, 2006, Stitsky was arrested in connection with his involvement in a scheme

to defraud investors through the purchase of securities in Cobalt Capital Partners I, LLC, and

associated entities (“Cobalt”).        (Gov’t Opp’n at 2-3.)       Relying on false documents and material

misrepresentations about Cobalt, Stitsky and co-Defendants Mark Shapiro and William Foster

induced over $20 million in investments from more than 350 victims, who were left with

“nothing of value when the fraud was uncovered.” (Gov’t Opp’n at 2-3; Sent. Tr. at 17, Gov’t

Opp’n at Ex. A.)

          On November 23, 2009, following a jury trial, Stitsky was convicted of one count of

conspiracy to commit securities fraud, mail fraud, and wire fraud, in violation of 18 U.S.C. §

371; two counts of securities fraud, in violation of 15 U.S.C. §§ 78j(b), 78ff; one count of wire


   1
        The Court initially issued its Opinion & Order on December 10, 2020. (ECF No. 428.) On December 11,
       Stitsky filed a reply brief. (ECF No. 433.) The Court issues this Amended Opinion & Order to reflect that
       the Court has taken into consideration the arguments made in Stitsky’s reply.
            Case 1:06-cr-00357-KMW Document 434 Filed 12/14/20 Page 2 of 5



fraud, in violation of 18 U.S.C. § 1343; and one count of mail fraud, in violation of 18 U.S.C. §

1341.      (Gov’t Opp’n at 4.)

          On July 6, 2010, Stitsky was sentenced to 85 years of imprisonment, consisting of one

five-year term for the conspiracy conviction and four 20-year terms for the securities, mail, and

wire fraud convictions.        (Id. at 5.)   All terms were to be served consecutively.          (Id.)

          On November 11, 2020, Stitsky filed the instant motion.             The Government filed an

opposition on November 28 and a supplemental letter on December 4, reflecting information

obtained through communications with the Bureau of Prisons (“BOP”).

                                                 LEGAL STANDARD

          Pursuant to 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act, Pub. L. No.

115-391, 132 Stat. 5194 (Dec. 21, 2018), a court may reduce a defendant’s sentence upon motion

of the Director of the BOP, or upon motion of the defendant.              A defendant may move under

Section 3582(c)(1)(A) only after the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse

of 30 days from the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier.”    Id.2

          A court may reduce a defendant’s sentence if it finds that “extraordinary and compelling

reasons warrant such a reduction” and “such a reduction is consistent with the applicable policy

statements issued by the Sentencing Commission.”               Id. § 3582(c)(1)(A)(i).      The court has

discretion to consider “the full slate of extraordinary and compelling reasons” that an imprisoned

person might cite in motions for compassionate release.              United States v. Brooker, 976 F.3d 228,

237 (2d Cir. 2020).        Such reasons may include whether a defendant is at increased risk of




   2
       The Government concedes that Stitsky has exhausted his administrative remedies.   (Gov’t Opp’n at 5-6 n.3.)
       His motion is thus ripe for consideration.

                                                         2
            Case 1:06-cr-00357-KMW Document 434 Filed 12/14/20 Page 3 of 5



suffering serious illness from infection with COVID-19.                See, e.g., United States v. Jones, 2020

WL 6131252, at *3 (S.D.N.Y. Oct. 19, 2020) (Swain, J.).

          In determining whether to grant a motion for compassionate release, courts also must

consider the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent they apply (“the

sentencing factors”).        18 U.S.C. § 3582(c)(1)(A).         Even if extraordinary and compelling

reasons for compassionate release exist, a court may deny the motion if the sentencing factors

outweigh those reasons. See, e.g., United States v. Butler, 2020 WL 1689778, at *3 (S.D.N.Y.

Apr. 7, 2020) (Engelmayer, J.).

                                                      DISCUSSION

          Stitsky argues that the Court should grant compassionate release because of his medical

conditions, combined with the COVID-19 pandemic, and his excellent record of rehabilitation.3

(Mem. at 1-2, 21-22, ECF No. 423.)

          The Government concedes that, in light of the pandemic, Stitsky’s age and health

conditions constitute extraordinary and compelling reasons warranting compassionate release.

(Gov’t Opp’n at 6.)        The Court agrees.       Stitsky is 66 years old, and medical records from the

BOP demonstrate that he has several pre-existing conditions—including

                                 —that place him at increased risk of severe illness from COVID-19.4

(Mem. at 19-20, Ex. B; Gov’t Opp’n at 6, Ex. B.)



   3
        In the alternative, Stitsky argues that the Court may order his release to home confinement. (Mem. at 2.)
       The authority to place prisoners in home confinement, however, rests with the BOP. United States v. Miles,
       2020 WL 1989290, at *1 n.2 (S.D.N.Y. Apr. 27, 2020) (Keenan, J.) (citing United States v. Kanagbou, 726 F.
       App’x 21, 25 n.1 (2d Cir. 2018) (summary order); 18 U.S.C. § 3621(b) (“The Bureau of Prisons shall designate
       the place of the prisoner’s imprisonment.”).
   4
        Stitsky also argues that the conditions created by the COVID-19 pandemic at FCI Otisville, where he is
       incarcerated, raise constitutional concerns. (Mem. at 12.) Citing the Eighth Amendment, Stitsky argues that
       he should not be subjected to the “egregious cruelty of the virus.” (Id.) He argues further that denying him
       appropriate medical care and “exposing him to an additional dangerous disease pose[] enormous Fourteenth
       Amendment concerns as well.” (Id.) Such challenges to the conditions of confinement are “more akin to a
       petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241” and are not properly raised in the instant
       motion. United States v. Zehner, 2020 WL 3057759, at *1 (S.D.N.Y. June 8, 2020) (Torres, J.).

                                                          3
           Case 1:06-cr-00357-KMW Document 434 Filed 12/14/20 Page 4 of 5



          The Court also agrees with the Government, however, that the sentencing factors

outweigh these extraordinary and compelling circumstances.          (Gov’t Opp’n at 9-12.)

          First, granting a reduction in Stitsky’s sentence would not reflect the seriousness of his

offenses, promote respect for the law, or provide just punishment.       See 28 U.S.C. §

3553(a)(2)(A).

          Stitsky’s crimes are very serious.   He perpetrated a massive fraud that caused harm to

more than 350 victims, many of whom were not particularly sophisticated investors.           (Sent. Tr.

at 16.)    Such an offense warrants severe punishment.       (Id.; see also United States v. Verderosa,

2020 WL 6449238, at *4 (E.D.N.Y. Nov. 2, 2020) (denying compassionate release and

emphasizing the seriousness of non-violent fraud that inflicted “devastating financial and

emotional losses” on victims)).

          Stitsky has served more than 10 years in prison.    (Mem. at 1, 20.)    That period of time,

however, represents less than 15 percent of the sentence imposed.        (Gov’t Opp’n at 11.)

Courts in this district have denied compassionate release for non-violent offenders who have

served comparable portions of their respective sentences.       See, e.g., United States v. Itzchaki,

2020 WL 4194800, at *2 (S.D.N.Y. July 21, 2020) (Marrero, J.) (denying release when

defendant had served “approximately 14 percent” of a sentence for wire fraud).

          Second, a reduction in sentence would not afford adequate deterrence to criminal conduct,

nor protect the public from further crimes by the defendant.      See 28 U.S.C. § 3553(a)(2)(B)-(C).

          General deterrence is a vital consideration in Stitsky’s sentence.   (Sent. Tr. at 16.)

Stitsky participated in a complex scheme to use false documents, lure investors, and avoid law

enforcement.      (Id. at 19-20.)   Deterring others from engaging in such calculated and

exploitative conduct is as critical today as it was a decade ago.    See United States v. Binday,

2020 WL 4017822, at *7 (S.D.N.Y. July 16, 2020) (McMahon, C.J.) (stressing the importance of


                                                    4
         Case 1:06-cr-00357-KMW Document 434 Filed 12/14/20 Page 5 of 5



“send[ing] a message to the community and to the industry” that financial crimes will result in

serious punishment).

       As for individual deterrence, Stitsky argues that he has engaged in extensive

rehabilitation, “experienced a deep-seated personal change,” and is less likely to recidivate

because of his age.    (Mem. at 22-23.)   Accordingly, Stitsky asserts that he does not pose a

danger to any person or the community.      (Id. at 22.)

       Stitsky’s participation in numerous BOP programs is commendable, and the Court

acknowledges the positive letters submitted by family members and friends.          (Id. at Exs. D, E.)

At sentencing, however, the Court expressed skepticism that “any sentence” would sufficiently

deter Stitsky, who appeared to be an “inveterate conman.”      (Sent. Tr. at 16.)    Stitsky was

undeterred from committing the instant crimes even though he had recently been released from

federal custody and was on supervised release.     (Gov’t Opp’n at 2, 8; Gov’t Suppl. Opp’n at 2.)

In addition, the argument that Stitsky is less likely to recidivate at the age of 66 is undermined by

the fact that he was approximately 48 years old when he took a lead role in the Cobalt scheme.

(Gov’t Opp’n at 8.)    In these circumstances, the Court cannot conclude that the goal of

individual deterrence would be served by a sentence reduction or that Stitsky, if released, would

not be a danger to any person or the community.

                                             CONCLUSION

       Because the sentencing factors outweigh the extraordinary and compelling reasons for

compassionate release, Stitsky’s motion is DENIED.

       SO ORDERED.

Dated: New York, New York
       December 14, 2020                                       /s/ Kimba M. Wood
                                                                KIMBA M. WOOD
                                                             United States District Judge



                                                  5
